Citation Nr: 1327470	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  08-26 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Newark, New Jersey that denied service connection for depression.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Newark, New Jersey.  A transcript of the proceeding has been associated with the claims file.

In December 2010, March 2012, and April 2013, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file or virtual VA record.

The Board notes by way of background that the December 2010 Board remand recharacterized the Veteran's claim for service connection for depression more broadly as for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequently, a November 2012 rating decision granted service connection for depression.  Because the Veteran asserts entitlement more generally to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), this matter remains before the Board.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD that is related to his service-connected residuals of an appendectomy.

2.  The preponderance of the evidence is against a finding that Veteran has an acquired psychiatric disorder other than depression or PTSD that is etiologically related to his active service or was caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Service connection for an acquired psychiatric disorder other than depression or PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As explained in detail below, service connection for PTSD is granted herein.  Therefore, with regard to the Veteran's claim as it relates to claimed PTSD, the Board finds that any error under the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder other than depression or PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that July 2006 and March 2012 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The July 2006 and March 2012 VCAA letters informed the Veteran of the information or evidence was needed to support his claim, what types of information or evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notices also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  The Board notes that in March 2012, the Board remanded the Veteran's claim so that he could be provided with a VCAA letter explaining how to substantiate a claim for secondary service connection.  The subsequent March 2012 VCAA letter explained how to substantiate a claim for secondary service connection.  Therefore, the Board finds that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, the Veteran's claim was readjudicated by way of a May 2013 Supplemental Statement of the Case (SSOC), such that any issue as to the timeliness of the notice is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding, relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  The Board notes that the December 2010 Board remand directed that all of the Veteran's VA treatment records dated since October 2009 be associated with the claims file.  Also, the March 2012 Board remand directed that all of the Veteran's relevant VA treatment records dated since February 2005 be associated with the claims file.  Pursuant to the Board's remand directives, the Veteran's VA treatment records dated since February 2005 have been associated with the Veteran's electronic claims file.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the Veteran's appeal herein, he was provided with a VA examination relating to his claim in May 2008.  In December 2010, the Board remanded the Veteran's claim for another VA examination, including to address any PTSD (for which service connection is granted herein).  The Veteran was afforded a new January 2011 VA examination.  In March 2012, the Board remanded the Veteran's claim again for another VA examination, including to address the Veteran's contention that he has a psychiatric disorder secondary to his in-service appendectomy.  The Veteran was afforded a new VA examination in April 2012.  In April 2013, the Board again remanded the Veteran's claim so that he could be afforded another VA examination, including to address his reported history of alcohol and drug abuse.  The Veteran was afforded with another VA examination in May 2013.  The May 2013 VA examination report reflects, however, that the Veteran spoke to the VA examiner in an angry tone, that he was reluctant to even proceed with the examination, and that his anger escalated during the examination until got up from his chair, cursed at the examiner, and stormed out of the examination.  The Board notes that the duty to assist is not a one-way street, and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, even though the VA examiner noted that he was unable to answer certain questions without resorting to mere speculation (due to the fact that the Veteran stormed out of the examination), the Board finds that VA's duty to assist the Veteran by providing him with an opportunity for a complete VA examination has been satisfied and the claim may be decided based on the evidence of record, as the Veteran's actions did not allow a more complete VA examination was not obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

"[D]isability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a) (2012).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected."  38 C.F.R. § 3.310(b) (2012); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from March 1981 to March 1984.  He is service-connected for residuals of an appendectomy performed in service in 1982, and for depression as secondary to the in-service appendectomy or residuals thereof.  He claims that he also has an acquired psychiatric disorder other than depression, to include PTSD, as a result of the in-service appendectomy or residuals thereof.  

As noted above, the Veteran is presently service-connected for residuals of an appendectomy that was performed in service in July 1982.  By way of background, July 1982 service treatment records reflect that an appendectomy was performed, and that the Veteran had experienced abdominal pain seven or eight days prior to admission.

VA treatment records in the claims file also reflect that the Veteran was admitted to a domiciliary program in 2005 and again in 2006 for diagnosed alcohol and cocaine abuse as well as homelessness.  When admitted in February 2005, he reported a history of smoking cocaine from 2001 to 2004.  He specifically denied experiencing a traumatic event that continued to impact him psychologically, and a depression screen was negative.  See Virtual VA, 31727316310 at 183.  When admitted in May 2006, he reported using cocaine the month prior.  May 2006 PTSD and depression screens were both negative.  One May 2006 addendum reiterated that there was no other axis I diagnosis.  

After the Veteran's discharge from the domiciliary program in August 2006, the next VA treatment records are dated in January 2009, when the Veteran presented to the emergency room complaining of feeling depressed.  A later emergency room note of the same date reflects that the Veteran reported experiencing nightmares and flashbacks relating to service (but he did not mention his appendectomy in service), and he also reported feeling anxious and having problems falling asleep.  His history of treatment for alcohol and substance abuse was noted.  Diagnoses of PTSD and alcohol abuse were recorded, he was discharged home, and a follow-up appointment in the mental health clinic was scheduled for a few days later.  A subsequent January 2009 VA mental health clinic note reflects that the Veteran reported experiencing nightmares, flashbacks, and severe anxiety relating to his in-service appendectomy.  He also reported difficulty with relationships resulting from the trauma, and he reported trouble sleeping.  He reported that after service, he began to self-medicate with street drugs.  His history of alcohol and drug abuse treatment was noted.  Diagnoses of PTSD and alcohol abuse were recorded, and he was prescribed celexa.  

VA mental health clinic records dated in February 2009, March 2009, and April 2009 reflect that the Veteran was followed by mental health with a continued diagnosis of PTSD.  An April 2009 record reflects that the clinician noted that the Veteran reported that he still had PTSD from his 1982 appendectomy.  

October 2009 VA treatment records reflect the Veteran returned to the mental health clinic and reported that he had been diagnosed at a private facility in June 2009 with lung cancer.  The Veteran reported feeling depressed and anxious due to his lung cancer diagnosis over the past few months.  The clinician noted that the Veteran reported that he had PTSD stemming from his in-service appendectomy and the fact that nobody believed him.  His diagnosis of PTSD was continued.

The Veteran was provided with VA examinations relating to his claim in May 2008, January 2011, April 2012, and May 2013.

The May 2008 VA examination report reflects the Veteran's history of an appendectomy in service in 1982.  The examiner also noted the Veteran's history of treatment for alcohol dependence (in 2005 and 2006 at the VA medical center).  The examiner noted that the Veteran had no other history of psychiatric treatment.  The examiner noted that the Veteran completed cardiovascular technician training and was searching for employment.  The Veteran denied alcohol abuse.  He reported that he used cocaine very briefly in service.  The Veteran's mood was noted as mildly depressed.  He reported that he thinks on how the appendectomy or residuals thereof interfered with his plans to be a basketball player, and that he would wake up from nightmares.  The examiner noted that the Veteran did not have any other problems with activities of daily living or social or occupational functioning as a result of his symptoms.  In fact, the examiner opined that there was no indication of clinical depression, and no axis I diagnosis was recorded.

The January 2011 VA examination report reflects that the examiner noted that the Veteran was claiming depression and PTSD as a result of the in-service appendectomy.  The examiner noted at the outset that he opined that the Veteran does not meet the diagnostic criteria for PTSD.  The Veteran reported that since completing his cardiovascular technician training, he had not worked in the field (or at all) due to his recently diagnosed malignant lung cancer, and that he was in receipt of disability income from the Social Security Administration (SSA) as a result.  The examiner also noted his history of treatment twice for substance abuse in the domiciliary program at the VA medical center in 2005 and 2006, which substance abuse problems the Veteran reported were in remission.  The Veteran reported that he always wanted to follow in his father's footsteps and have at least a 20-year military career.  He stated that after the appendectomy, he stopped caring and began to drink and do drugs, and to get in increased conflicts with his superiors, and that he had two Article 15s in six months.  He reported feeling anxious and depressed ever since the incident, and that he suffers from night sweats and has difficulty sleeping.  He reported a medical history of lung cancer, and that he had been through radiation and chemotherapy and that he was expected to recover despite a malignant diagnosis.  He admitted to a history of excessive alcohol use around 2006 to 2007, and drug use until 2008, including marijuana, heroin, and cocaine, but that he stopped both alcohol and drugs as a result of his lung cancer diagnosis.  The examiner noted that the Veteran's last psychiatric treatment was over a year ago with Dr. M. in August 2009 (VA), and that the Veteran had failed to show for treatment since due to his lung cancer and other issues.  

The examiner opined that there is no evidence to indicate that the Veteran suffers from any type of traumatic disorder, such as PTSD.  The examiner further opined that the Veteran had depression and anxiety that are clearly related to his history of homelessness and lung cancer.  The examiner noted that the Veteran had been through a very significant medical crisis with being diagnosed with malignant lung cancer.  Diagnoses of depressive disorder and anxiety disorder, both secondary to a diagnosed medical condition (lung cancer), were recorded.

The April 2012 VA examination report reflects the Veteran reported to the examiner that he was not receiving any mental health treatment at the present time.  The examiner noted that after the Veteran was diagnosed with lung cancer in 2009, he ceased coming to appointments at the VA medical center for mental health treatment.  The Veteran's history of alcohol and drug abuse and substance abuse treatment was noted by the examiner.  The Veteran reported that his alcohol and drug abuse history was an effort to self-medicate due to depression and anger resulting from the appendectomy in service.  The examiner noted that medical records supported the Veteran's reports that in service, he continued with abdominal pain for a week and was initially denied treatment by his sergeant.  The Veteran reported that when he awoke after surgery, his family was present and they said they thought they had lost him.  The Veteran reported that after this, he became very depressed and angry and received Article 15s and was drinking excessively.  He reported that he believed that his alcohol abuse and use of street drugs was an effort to self-medicate due to depression and anger from the delayed appendectomy that could have killed him.  The examiner noted that in contrast to the May 2008 VA examination, the Veteran made no mention of being depressed regarding any lost basketball career.

Mental status examination revealed depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner recorded a diagnosis of depressive disorder secondary to a diagnosed medical condition, and specifically noted that the Veteran had no other mental disorder.  The examiner opined that the Veteran had a depressive disorder related to the in-service appendectomy or residuals thereof.

A May 2013 VA examination report reflects that the VA examiner noted that the Veteran was quite angry when approached for the examination, that he insisted that he did not know why he was being evaluated, that he was reluctant to accompany the writer, that during the examination he kept his eyes averted from the examiner, spoke in a sharp angry tone of voice, provided mostly terse one-word responses.  Then, the examiner noted that the Veteran's anger escalated, and that he proceeded to get up from his chair, refused to answer further questions, cursed at the examiner despite attempts to assure him that the examination was an opportunity for him to provide information about his condition), grabbed his belongings, and stormed out of the room.  Even so, with regard to the Veteran's history, the examiner noted that the Veteran reported that he was not receiving any psychiatric treatment.  The examiner acknowledged the January 2009 VA treatment record reflecting diagnosed PTSD based on his reports of nightmares and flashbacks due to his appendicitis in service, and that he had follow-up appointments in March 2009 and October 2009 but missed follow-up appointments after that.  Also noted was his history of substance abuse treatment at the VA medical center.  The Veteran reported he began using narcotics and drinking heavily in service after the appendectomy, but that he stopped using drugs 20 years ago and that he stopped drinking heavily in 1999 after his son was born.  He reported that he would only drink on occasion and denied any current drug or alcohol problem.  The examiner did note, however, that the Veteran tested positive for opiates in 2006.  

The Veteran reported his in-service stressor involving his superiors not believing he had appendicitis and that if he had not gotten to the hospital in time he would have died.  The examiner acknowledged that his reported stressor met criterion A for PTSD.  The examiner noted, however, that there was no evidence of criteria B and C, persistent reexperiencing and persistent avoidance of stimuli associated with the trauma.  Also, for criterion D, the Veteran was noted as experiencing irritability or outbursts of anger, but not showing persistent symptoms of increased arousal in two or more ways.  It was further noted that his symptoms did not meet the diagnostic criteria for PTSD.  Also noted were symptoms of depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

The examiner opined that he could not support a diagnosis of PTSD without resorting to extreme speculation.  See Report at 2.  The examiner reasoned that the Veteran's overriding presentation was angry and he did not give enough information on other symptoms with which he was struggling because he left the examination prematurely.  The examiner did note a diagnosis of depression secondary to medical conditions, but noted that this diagnosis was made based in part on the prior VA examination and his medical conditions.  He emphasized that the most that could be said (with the information available) was that the Veteran was experiencing a depressive reaction secondary to two serious medical issues.

As shown above, the Veteran has been followed for diagnosed PTSD at the VA medical center based on the Veteran's reports of PTSD due to his in-service appendectomy.  At the same time, however, the Board acknowledges that no axis I diagnosis was found by the May 2008 VA examiner, the January 2011 VA examiner found that the Veteran does not meet the diagnostic criteria for PTSD, and the May 2013 VA examiner opined that a diagnosis of PTSD could not be supported.  The Board is cognizant of the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 140 (1997), in which the Court held that a PTSD diagnosis by a mental health professional is generally presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology as well as the sufficiency of the stressor.  Given the facts of this particular case, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran has PTSD that is related to his service-connected residuals of an appendectomy.  Therefore, resolving doubt in favor of the Veteran, the Board will grant the claim.

With regard to the whether the Veteran has an acquired psychiatric disorder other than PTSD or depression related to his in-service appendectomy, the Board finds that the preponderance of the evidence is against a finding that the Veteran has such an acquired psychiatric disorder that was caused or aggravated by the appendectomy or residuals thereof.  There is simply no competent, credible medical opinion to the effect that the Veteran has a psychiatric disorder other than depression or PTSD that was caused or aggravated by his in-service appendectomy or residuals thereof (the Veteran's own contentions are addressed below).  

The Board acknowledges that the Veteran has reported symptoms of anxiety that he attributes to the in-service appendectomy or residuals thereof.  See, e.g., January 2009; January 2011 VA Examination Report.  The Veteran reported to the October 2009 VA clinician that his anxiety was related to his lung cancer diagnosis.  With respect to the diagnosed anxiety disorder, the January 2011 VA examiner opined that such was secondary to his lung cancer.  While the Veteran has symptoms of anxiety, such symptoms were considered in assigning the rating for his service-connected depressive disorder.  See November 2012 rating decision.  With respect to the diagnosed anxiety disorder, however, the examiner determined in January 2011 that such was related to lung cancer. There is no competent evidence to the contrary.  While the Veteran is competent to relate that he has symptoms of anxiety, the diagnosis of anxiety disorder and the etiology thereof are medical determinations that are beyond the observation of a lay person.  Therefore, the Board finds that the preponderance of the evidence is against granting service connection for anxiety.

The Board acknowledges that the Veteran maintains that he has alcohol and drug issues that are related to his in-service appendectomy, and that his substance abuse problems began in service after the appendectomy.  With regard to his claimed substance abuse issues that began in service, the Board notes again that in February 2005, the Veteran reported to the May 2008 VA examiner that he only used cocaine briefly in service and he denied any current alcohol abuse.  He reported to the January 2011 VA examiner that his substance abuse problems were in remission.  He reported to the April 2012 VA examiner that while he had a long history of alcohol abuse, he quit drinking since his lung cancer diagnosis, and that his street drug use was in the 1980s.  He reported to the May 2013 VA examiner that he stopped using drugs 20 years ago and that he stopped drinking heavily in 1999, which contradicts the fact that he was treated for alcohol and substance abuse in 2005 and 2006, and that he reported using cocaine as recently as April 2006, and that he tested positive for opiates during his domiciliary treatment in 2006.  In short, the Veteran has repeatedly denied to VA examiners having any current substance abuse problem, thereby tending to negate any contention that he has a current substance abuse issue related to his in-service appendectomy or residuals thereof, and in part contradicting his own documented medical history of alcohol and drug use.  Therefore, the Board finds that the Veteran's reported substance abuse history to lack credibility and therefore have no probative value due to his own contradictory statements.  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness's testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness's testimony is credible); see also DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed.Cir.1985) ("That some parts of a witness's testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness's testimony.").  It is also noted that information pertaining to alcohol and drug abuse was requested of the April 2013 examiner, but the examination could not be completed as a result of the Veteran's actions. 

The Board also acknowledges that the VA treatment records reflect that the Veteran once worked as a medical technician and that he was trained as a cardiovascular technician.  While the Board acknowledges the Veteran's history as a medical technician and his cardiovascular technician training, the Board notes that his training and experience are not shown to be in any psychiatric field, and he is not otherwise shown to be competent to diagnose a psychiatric condition such as anxiety or substance or alcohol abuse or to provide an etiological opinion regarding such.  Therefore, the Board finds the diagnoses and opinions made by the VA clinicians have by far more probative value.  

As a final matter, the Board emphasizes again, as discussed in the VCAA section, that the Veteran was provided an opportunity for a new VA examination in May 2013 in order to obtain evidence to support his claim, but he chose to curse at the examiner and prematurely walk out and terminate the examination.  Therefore, any lack of medical evidence in support of his claim can be attributed to his own actions.

It is also noted that Social Security Administration records were requested by VA which could not be located by that agency.  The Veteran was informed of this by a VA letter dated in May 2012.  He was asked to send any such records in his possession or any information as soon as he could otherwise a decision could be made within 10 days.  See 38 C.F.R. § 3.159(e) (2012).  

In sum, for the reasons explained above, service connection for PTSD is warranted, but the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder other than depression or PTSD; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder other than depression or PTSD as secondary to residuals of an appendectomy is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


